Dismissed and Opinion filed August 15, 2002








Dismissed and Opinion filed August 15, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00472-CV
____________
 
ISAAC NWAORIE, ONYI NWAORIE, and
BERTHA OKORO, Appellants
 
V.
 
MID-CENTURY INSURANCE COMPANY
a/k/a FARMERS INSURANCE COMPANY, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 2
Harris
County, Texas
Trial
Court Cause No. 745,385
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed February 11, 2002.
The clerk=s record was filed May 17, 2002.  Appellants= brief was due June 17, 2002.  No brief or motion for extension of time was
filed.
On July 11, 2002, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining whey the brief was late, on or before August 1, 2002, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellants
filed no response.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(b).  
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 15, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App.
P. 47.3(b).